I am unable to agree with the conclusion reached by a majority of the Court. *Page 428 
A deputy of the Florida Industrial Commission awarded compensation to the widow of a man who suffered, in Virginia, fatal injuries arising out of and in the course of his employment by a partnership existing in Florida. The matter was reviewed by the entire commission with the result that the order of the deputy was reversed and the claim dismissed. Appeal to the circuit court of Orange County was then prosecuted and the decision of the industrial commission was reversed. The case reached us on appeal from the circuit judge's order.
The question before us was occasioned by the action of the Legislature in amending Section 27(b), Chapter 18413, Laws of Florida, Acts of 1937, by Section 8, Chapter 20672, Laws of, Florida, Acts of 1941. F.S.A. Sec. 440.27. By the earlier statute appeals could be heard by the circuit court of (1) the "Second Judicial District [sic]," or (2) the county where the injury occurred, but it contained an express provision that an appeal involving a claim for injuries happening outside of the state should be considered by the circuit court of the county where the employer maintained headquarters or an office, or such circuit court as should be agreeable to the parties or their attorneys.
It is strange that in the later, amendatory, act there was deleted any mention of an appellate tribunal in cases where the claim was founded upon injury suffered without the boundaries of Florida. Thus, an anomalous situation is created. There is no express statute giving any circuit court jurisdiction to hear appeals from those orders of the full commission reviewing cases where the injury to the employee did not happen in the State. The appellants challenged the right of the circuit court to consider the instant case on appeal and have renewed this challenge here.
I am not aware of any authority on our part to supplement the amendatory act of the Legislature by designating what tribunal, in the circumstances we have described, had power to entertain the appeal from the order of the Florida Industrial Commission. From my study of the act I am convinced that the Legislature deliberately and intentionally omitted the provisions formerly vesting jurisdiction of such *Page 429 
appeals in designated circuit courts. The reason of the legislative body for this deletion is not given, and in my opinion, is not the concern of this Court. It is beyond our province to hold that because jurisdiction is fixed to insure review of decisions of the commission in cases where the injury arose within the State of Florida we should supply in the act the title of those tribunals which should consider and determine appeals involving claims based on injury occurringwithout the State. It has been said that the object attempted to be accomplished by the Legislature had better fail than that the court should take the liberty of adding to or detracting from the words of a statute. Johnson v. Barham, 38 S.E. 136,99 Va. 305, 310.
As a reply to the appellants' contention the appellees have drawn attention to a stipulation appearing in the record and have insisted that because of it jurisdiction of the circuit court may not now be questioned. An examination of this agreement does not lead me to the conclusion that the position is sound. It was: "that the hearing [be] held in Orlando by agreement between all the parties and authorization by the Commission." Plainly, this stipulation had reference only to the entertainment of the case by the deputy commissioner. I am unable to comprehend how that agreement could have vested in the circuit court of that county jurisdiction of the appeal. The acts of 1937 and 1941, which were quoted at the outset, contained identical provisions with reference to the place of the hearings before the deputy commissioner. They were required to be held where the injury occurred unless there was an agreement to the contrary between the parties sanctioned by the commissioner. In the event, however, a claim grew out of an injury that occurred outside the state such hearing was to "be held in the county of the employer's residence or place of business, or in any other county of the state which [would], in the discretion of the Commission, be the most convenient for a hearing." It will be seen that the stipulation, relied upon by the appellees as fixing the jurisdiction of the appeal, corresponded in phraseology with the provision of the act referring to the place of hearing of those cases arising from injuries received within the state. *Page 430 
If the injury occurred within Florida the deputy could hear the matter in a county selected by the parties if the commission approved. In the instant case, however, the deputy could have heard the testimony in the county where the employer resided or had its place of business, or in any other county which the commission, in its discretion, decided was convenient, irrespective of any stipulation. No stipulation of the parties was anticipated by the Legislature in cases of this character.
Finally, the appellees contend that under our decision in South Atlantic S. S. Co of Delaware v. Tutson, 139 Fla. 405,190 So. 675, the case actually originated in the circuit court when the appeal was lodged there and that, therefore, the statute, Section 4222, C.G.L., 1927, Section 46.04, Florida Statutes, 1941, applies. Following this reasoning they insist that the suit should have been, and was, instituted in Orange County where the employer kept an office for the transaction of its business. This argument seems faulty because the question is not one primarily relating to the jurisdiction of this Court to hear an appeal from the circuit court but, on the contrary, is one dealing with the jurisdiction of the circuit court to entertain the case in the first instance. In other words, the cited case is authority for the consideration of the appeal from the order of the circuit court but we are principally concerned with the jurisdiction of that tribunal to entertain the appeal from the order of the Florida Industrial Commission.
I have the view that the circuit court had no jurisdiction because none was given it by the Legislature. Whether the appellees could have secured by certiorari a review of the action by the Florida Industrial Commission is not immediately presented.
BROWN and SEBRING, JJ., concur. *Page 431